Hallam, J.
(dissenting.)
I dissent.
It seems to me we will do well to bear in mind that only constitutional questions are here involved and to confine our opinion to their consideration. The suggestion that legislation under the recently adopted Rural Credits Amendment to the Constitution will meet every purpose intended to be consummated by the statute in question, may advise wise legislative policy, but in my opinion it has no bearing on the constitutional questions involved.
*389Nor does it help much in determining this constitutional question, to characterize this legislation as of “extreme paternalistic character”, finding a counterpart only in the legislation of North Dakota. The law was passed by a unanimous vote of the Minnesota Senate, an almost unanimous vote of the House, and received the approval of the Governor of the state. While it is not important to the constitutional questions involved, still I find nothing to indicate that the 1921 lawmakers intended, with such unanimity, to appropriate the economic program of a sister state.
The majority opinion, in effect, and the syllabus in express words, states that this statute is void as a violation of article 9, §§ 5, 10, of the Constitution. Never before have those sections been considered to prohibit counties, towns, cities or villages from carrying on work of internal improvement or from loaning their credit for that purpose. This court has held that these local municipalities are not so prohibited, nor is the state from so authorizing them. Davidson v. County Commrs. of Ramsey County, 18 Minn. 432 (482); Cooke v. Iverson, 108 Minn. 388, 397, 122 N. W. 251, 52 L. R. A. (N. S.) 415. In the Davidson case it was held that such a municipality may even spend money raised by taxes for building of railroads. Judge Mitchell’s opinion in Rippe v. Becker related only to the scope of activities of the state. The same improvement there considered, the building of a public grain elevator, was soon thereafter held a public purpose for which land might be taken under authority of the legislature, by right of eminent domain. Stewart v. Great Northern Ry. Co. 65 Minn. 515, 68 N. W. 208, 33 L. R. A. 427.
It may not be vital from a constitutional standpoint, but it is a fact that the cost of the improvement authorized by the act is borne ultimately, not by the county but by the property benefited.
For my part, I see in this act only an honest legislative purpose to deal with the combined problem of dealing with forest fires and the utilization of cut-over areas of unutilized land. This purpose is declared by the express terms of the act, namely, “the prevention of forest fires and the improvement and preparation of land — for agricultural purposes” by removal of growths “which contributes to *390the danger of forest fires” and prevent the use of the land for agriculture. In view of the tremendous havoc done to life and property by conflagrations year by year in the past, this declared purpose of the act is surely a public purpose. In fact, the mere reclamation of large tracts of waste land has been held by the United States Supreme Court such a purpose as will sustain a general improvement plan, O’Neill v. Leamer, 239 U. S. 244, 36 Sup. Ct. 54, 60 L. ed. 249. Unless we can say that the substance of the act is an evasion of its declared purpose, the act is constitutional. We do not stand sponsor for its legislative wisdom. With that we have nothing to do, but, in my opinion, a reading of the act permits us to give the lawmakers credit for legislative candor in an intent to really carry out the purpose which they expressed.